Citation Nr: 1035121	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for arthritis pain of all 
joints, to include bilateral shoulders, bilateral elbows, 
bilateral hips, bilateral ankles and feet, associated with 
exposure to environmental hazards during the Gulf War (also 
claimed as right ankle pain and radiating pain to foot).

5.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint and disc disease, lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, right lower extremity, to include as secondary 
to degenerative joint disease and disc disease, lumbar spine.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, left lower extremity, to include as secondary 
to degenerative joint disease and disc disease, lumbar spine.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, right knee.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left knee.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, right hand.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left hand.

12.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

13.  Entitlement to an initial evaluation in excess of 10 percent 
for tension headaches.

14.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.

15.  Entitlement to a compensable initial evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 2004, 
including service in the Persian Gulf War Theater.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In accordance with his request for a hearing before a Decision 
Review Officer (DRO), expressed in his March 2007 substantive 
appeal, the Veteran testified at a DRO hearing held in August 
2007 at the Roanoke RO.  The Veteran has not requested a hearing 
before a member of the Board.

The issues of entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease, right hand and an 
initial evaluation in excess of 10 percent for degenerative joint 
disease, left hand are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active duty service included service in the 
Persian Gulf War Theater.

2.  The Veteran's hearing loss has not been manifested by 
puretone thresholds of 40 or greater at any of the frequencies at 
500, 1000, 2000, 3000, and 4000 Hertz; audiometric thresholds of 
26 or greater for the thresholds at three of those frequencies; 
or speech recognition of less than 94 percent as shown by the 
Maryland CNC Test.

3.  The Veteran's current sinusitis is not etiologically related 
to an injury or illness incurred during his active duty service.

4.  The Veteran has not incurred a current disability that is 
etiologically related to his costochondritis.

5.  Arthritis pain of multiple due to an undiagnosed illness was 
first manifested during service.

6.  For the period before October 10, 2007, the Veteran's 
degenerative joint and disc disease of the lumbar spine has been 
manifested by full thoracolumbar motion, but not ankylosis, 
abnormal spine contour, or abnormal gait.

7.  For the period from October 10, 2007,  the Veteran's 
degenerative joint and disc disease of the lumbar spine has been 
manifested by thoracolumbar flexion well in excess of 30 degrees 
and an abnormal gait marked by slowness and a wide base.

8.  The Veteran's radiculopathies of the right and left legs have 
been manifested by mild incomplete paralysis of the sciatic 
nerve, and has not been productive of foot drop, absence of 
active movement of the muscles below the knees, or weakened or 
absent flexion of the knees.

9.  The Veteran's degenerative joint disease of the right and 
left knees have been manifested by full extension and flexion 
that is at worst to 100 degrees bilaterally; however, the 
evidence does not show moderate recurrent subluxation or lateral 
instability of either knee, ankylosis of either knee, removal of 
semilunar cartilage, impairment of the tibia and fibula, or genu 
recurvatum.

10.  The Veteran's GERD has been productive of recurrent chest 
pain, epigastric burning, regurgitation, and weight loss of 10 
pounds.

11.  The Veteran's tension headaches occur on a daily basis and 
are at times prostrating.

12.  The Veteran's hypertension has been marked by blood pressure 
readings which consist of diastolic readings well below 110 and 
systolic readings well below 200.

13.  The Veteran's hemorrhoids are large, thrombotic, and 
frequently recurrent.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral hearing loss was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The Veteran's claimed chronic sinusitis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307 (2009).

3.  The Veteran's claimed costochondritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307 
(2009).

4.  The criteria for service connection for arthritis pain of all 
joints, to include bilateral shoulders, bilateral elbows, 
bilateral hips, bilateral ankles and feet, associated with 
exposure to environmental hazards during the Gulf War (also 
claimed as right ankle pain and radiating pain to foot) have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

5.  For the period before October 10, 2007, the criteria for an 
initial disability rating in excess of 10 percent for 
degenerative joint and disc disease, lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5242, 5243 (2009).

6.  For the period from October 10, 2007, the criteria for a 30 
percent disability rating, and no more, for degenerative disc 
disease, lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, Diagnostic Codes 5235-5242, 5243 (2009).

7.  The criteria for an initial disability rating in excess of 10 
percent for radiculopathy, right lower extremity, to include as 
secondary to degenerative joint and disc disease, lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2009).

8.  The criteria for an initial disability rating in excess of 10 
percent for radiculopathy, left lower extremity, to include as 
secondary to degenerative joint and disc disease, lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2009).

9.  The criteria for an initial disability rating in excess of 10 
percent for degenerative joint disease, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

10.  The criteria for an initial disability rating in excess of 
10 percent for degenerative joint disease, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

11.  The criteria for an initial disability rating greater than 
10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346.

12.  The criteria for an initial disability rating of 30 percent, 
and no more, for tension headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).

13.  The criteria for an initial disability rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2009).

14.  The criteria for an initial disability rating of 10 percent, 
and no more, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete claims for 
service connection for bilateral hearing loss, costochondritis, 
bilateral knee disorders, low back disorder, bilateral hand 
condition, degenerative joint disease, headaches, arthritis of 
the joints, chronic sinusitis, ankle pain, bilateral leg disorder 
with sciatic nerve damage, GERD, hypertension, and hemorrhoids in 
a July 2004 notice letter.  In a separate November 2008 letter, 
the Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After the Veteran was 
afforded a reasonable period of time to respond to the November 
2008 letter, the RO readjudicated the Veteran's claims in an 
April 2009 Supplemental Statement of the Case.  Moreover, as to 
the Veteran's claims for an increased initial rating, there can 
be no prejudice to the veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 
2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues following 
a service connection grant, such as initial rating and effective 
date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified private, 
army hospital, and VA treatment records have been obtained.  
Additionally, he was afforded a VA examination in March 2005 for 
hearing loss, as well as general VA examinations in May 2005 and 
October 2007 to assess the nature, etiology, and current severity 
of his various disabilities.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.






II.  Applicable Laws and Regulations

A.  Claims for Service Connection Generally

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

B.  Claims for Increased Initial Evaluation Generally

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be permissible 
to rate the unlisted condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate when the evidence shows distinct time 
periods during which the service-connected disability at issue 
exhibits symptoms that warrant assigning a different evaluation 
for each such distinct time period.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The applicability of diagnostic codes relative to each of the 
Veteran's disabilities for which he is seeking an increased 
initial rating is discussed below.

III.  Analysis of Service Connection Claims

A.  Bilateral Hearing Loss

In addition to meeting the general requirements for service 
connection discussed above, before service connection may be 
granted for hearing loss, such loss must be of a particular level 
of severity.  For the purpose of applying the laws administered 
by VA, hearing impairment is considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the thresholds at three 
of these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's service treatment records demonstrate degradation 
of the Veteran's hearing over the course of his active duty 
service.  Nonetheless, neither the Veteran's service treatment 
records nor his post-service treatment records demonstrate 
hearing loss that meets the minimum threshold requirements of 
38 C.F.R. § 3.385.

None of the audiological examinations performed during service 
from 1988 to 2003, with the exception of a July 2001 examination, 
included speech recognition testing of any kind.  The service 
treatment records reflect that the Veteran was routinely exposed 
to hazardous noise and was issued triple flange hearing 
protection.

In-service audiological testing performed in March 1988 revealed 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
10
5
5
20
20

In May 2000, the Veteran demonstrated the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
10
LEFT
0
0
0
25
15

Three months later, in August 2000, the Veteran demonstrated the 
following thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
10
10
15
25
25

Audiological testing in May 2001, showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
10
10
15
25
25

An in-service audiological evaluation conducted two months later, 
in July 2001, revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
10
LEFT
10
10
15
30
20

Speech audiometry testing revealed speech recognition ability of 
96 percent in the right ear but only 92 percent in the left ear.  
The Board observes that the July 2001 test report does not 
identify the method of testing used to determine the Veteran's 
speech recognition at that time.




In December 2003, seven months before his discharge from service, 
the Veteran demonstrated the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
15
LEFT
5
10
15
25
25

Post-service treatment records do not reflect any ongoing 
treatment for hearing loss.  At a March 2005 VA examination which 
was performed to evaluate his claimed hearing loss, the Veteran 
reported that he first began noticing his hearing loss in 1991 or 
1992.  A clinical examination the Veteran's ears revealed that he 
was clear for cerumen and normal tympanograms bilaterally.  
Audiometric testing was performed again and showed the following 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
15
LEFT
10
10
15
25
20

Speech audiometry testing, performed via Maryland CNC tests, 
revealed speech recognition ability of 96 percent in both ears.

In the absence of evidence showing hearing loss that meets the 
threshold requirements of 38 C.F.R. § 3.385, service connection 
for hearing loss may not be granted.  Accordingly, this claim 
must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

B.   Sinusitis

Service treatment records reflect sporadic treatment for cold and 
sinus symptoms.  In June 1984, he reported sharp pain in his head 
and a sore throat.  An examination revealed nasal congestion and 
point tenderness over the maxillary sinuses.  Diagnoses of early 
maxillary sinusitis, allergies, and pharyngitis were rendered.  
In July 2001, the Veteran was diagnosed again with sinusitis.  In 
January 2002, the Veteran sought treatment for cold symptoms and 
coughing that had lasted for one week.  He was diagnosed again 
with sinusitis.

Post-service VA treatment records through April 2009 do not 
indicate any active treatment for sinus symptoms.  At a May 2005 
VA examination, however, the Veteran reported that he experienced 
ongoing sinus headaches since 2002.  He related that his last 
sinus infection at that time had occurred two months before.  
Although the Veteran reported that he had most recently treated 
for sinusitis in March or April of 2004, the treatment records in 
the claims file from that approximate time frame do not show any 
such treatment.  An examination of the sinuses revealed enlarged 
turbinates.  The sinuses were non-tender to palpation and 
percussion.  Mucosa was pink and moist.  Based upon the 
examination and a review of the claims file, the examiner 
diagnosed acute sinusitis.

At his August 2007 hearing before a Decision Review Officer, the 
Veteran endorsed ongoing headaches which he again attributed to 
sinusitis.  He stated at that time that these headaches were the 
primary symptom related to his sinusitis.

Based upon the evidence, the Veteran is not entitled to service 
connection for sinusitis.  Although the service treatment records 
show treatment for and diagnosis of sinusitis, they also show 
that the Veteran's sinusitis events during that time are sporadic 
over an 18 year period.  Moreover, there is no indication in the 
service treatment records that the Veteran reported chronic or 
constant symptoms in relation to his sinusitis.  Similarly, the 
in-service diagnoses of sinusitis do not indicate that these 
events were of a chronic nature.  Although the Veteran reported 
at his VA examination that his sinus headaches were ongoing since 
2002 during his active duty service, the evidence does not 
reflect any reported symptoms, treatment, or diagnosis of 
sinusitis in the period between 2002 and his VA examination.  In 
further rebuttal of the Veteran's assertions of continuity since 
2002, the VA examiner diagnosed acute sinusitis at the VA 
examination.  Under the circumstances, the Board finds that the 
Veteran's provided history of continuity of sinusitis is 
substantially rebutted.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay statements).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for sinusitis, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

C.  Costochondritis

Service treatment records show that the Veteran was treated for 
and diagnosed with costochondritis in April 2001.  At that time, 
the Veteran complained of chest pain which increased with 
movement of the arms, lifting weights, and taking deep breaths.  
At a November 2003 in-service examination, the Veteran reported 
that he experienced an episode of chest pain and tightness during 
his deployment in Kuwait.  He stated that he was treated at a 
clinic who advised that he was possibly experiencing symptoms 
related to anxiety.

At his May 2005 VA examination, the Veteran reported that the 
last time he had experienced symptoms in relation to his 
costochondritis was in 2004.  He denied any chest pain at the 
examination.  The examiner provided a diagnosis of treated 
costochondritis which could not be reproduced at the examination.

Treatment records from January 2007 reflect that the Veteran was 
airlifted by helicopter to a hospital for treatment of reported 
chest discomfort, diaphoresis, shortness of breath, and sudden 
onset of indigestion-like symptoms.  An echocardiogram revealed 
normal findings.  Catheterization revealed mild unobstructive 
coronary artery disease that was ruled out as being the cause of 
the Veteran's symptoms.  At that time, the Veteran's symptoms 
were suspected to be gastrointestinal in nature, and he was 
referred for further evaluation by a gastroenterology clinic.  
Indeed, a February 2007 esophahogastroduodenoscopy revealed 
gastroduodenitis and esophageal reflux.

At his DRO hearing, the Veteran testified that he had experienced 
chest pain since service and that he was diagnosed with 
costochondritis in January 2007.  Aside from the treatment 
discussed above, however, the evidence does not show treatment 
for or diagnosis of constochondritis during that time frame.

VA treatment records through April 2009 show an ongoing diagnosis 
of GERD, but do not reflect any ongoing symptoms in relation to 
his costochondritis.

Although the evidence shows that the Veteran was diagnosed with 
costochondritis during service in April 2001, subsequent 
treatment records through 2009 show that this disorder was 
treated and has resolved.  While the evidence shows ongoing 
complaints of chest pain, which would appear to be consistent 
with the Veteran's assertions and DRO hearing testimony, the 
evidence also shows that the Veteran's complaints are 
gastrointestinal in nature.  In this regard, in-service treatment 
for chest pain in November 2003 revealed that the Veteran's 
symptoms were possibly related to anxiety but no mention was made 
of costochondritis.    At his May 2005 VA examination, the 
Veteran did not report any chest pain and the examiner diagnosed 
"treated costochondritis."  Although the Veteran has testified 
as to his belief that he was diagnosed with costochondritis in 
January 2007, treatment records from that time frame show that 
his reported chest pains were gastrointestinal in nature.  In the 
absence of evidence showing a current disability due to 
costochondritis, the Veteran is not entitled to service 
connection for that disorder.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for costochondritis, and 
this claim must be denied.

As the preponderance of the evidence with regard to the Veteran's 
costochondritis claim is against the Veteran's claim, the benefit 
of the doubt doctrine is again inapplicable in this instance.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

D.  Service Connection for Arthritis Pain in All Joints, to 
Include Bilateral Shoulders, Elbows, Hips, Ankles, and Feet, 
Secondary to Environmental Hazards During the Gulf War

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed illness; 
such unexplained multisymptom illnesses defined by a cluster of 
signs or symptoms as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome; or any diagnosed illness that the 
Secretary determines under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section shall be 
considered service-connected for the purposes of all laws in the 
United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period. He argues that he has a 
disability manifested by joint pain, to include as being due to 
undiagnosed illness.

Service treatment records since 2000 document complaints of pain 
in multiple joints, including both shoulders, elbows, hips, and 
feet.  In August 2000, he was provided a diagnosis of plantar 
fasciitis of the feet.  In February 2002, he was diagnosed with 
osteoarthritis relative to complaints of pain in his elbows.

Post-service treatment records do not reflect that the Veteran 
received any medical treatment that was specifically directed at 
his joint pain.

The Veteran's May 2005 VA examination sought to assess the nature 
and etiology of his joint complaints.  At that time, he reported 
onset of joint pain in 1992, shortly after his participation in 
Operation Desert Storm.  He related that this joint pain became 
worse every year.  On examination, the Veteran was able to 
produce full range of motion of the right shoulder, both hips, 
and both feet.  A partial diagnosis was rendered by the examiner, 
of right ankle pain with no pathology and onychomycosis of the 
feet.  No diagnosis was provided, however, relative to the 
Veteran's shoulders, elbows, and hips.

A January 2007 treatment records from Landstuhl Medical Center 
documents a reported history of osteoarthritis at multiple sites.  
A similar reported history is noted in VA treatment records 
through January 2009.

Based upon the foregoing evidence, the Board finds that the 
Veteran is entitled to service connection for arthritis pain of 
all joints, to include bilateral shoulders, bilateral elbows, 
bilateral hips, bilateral ankles and feet, associated with 
exposure to environmental hazards during the Gulf War (also 
claimed as right ankle pain and radiating pain to foot).  Service 
treatment records demonstrate the onset of pain in the 
aforementioned joints during service.  Through the medical 
history provided at his May 2005 VA examination, which is not 
contradicted by other evidence of record, the Veteran credibly 
asserts that the pain in his joints has continued unabated since 
service and has been chronic.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for bilateral 
sensorineural hearing loss have been met.  Service connection is 
accordingly warranted for this disorder, and the Veteran's claim 
as to that issue is granted in full.

IV.  Analysis of Initial Rating Claims

A.  Degenerative Joint and Disc Disease, Lumbar Spine

In its September 2005 rating decision, the RO assigned a 10 
percent disability rating for degenerative disk disease of the 
lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5237.

The General Rating Formula for Diseases and Injuries of the Spine 
(general spine formula), effective September 26, 2003, provides a 
general formula for rating various thoracolumbar spine disorders, 
other than intervertebral disc syndrome (IVDS), under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242.  Under this formula, a 10 
percent disability rating is assigned where the evidence shows 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
where the evidence demonstrates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is in order where the evidence demonstrates 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

The criteria contemplates symptoms such as pain, stiffness, 
aching, etc. where such symptoms are shown in the record.  Thus, 
evaluations based on pain alone are not appropriate, unless there 
is specific nerve root pain, for example, that could be evaluated 
under the neurologic sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

IVDS will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating IVDS based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

The formula for rating intervertebral disc syndrome on the basis 
of incapacitating episodes provides that a 10 percent rating is 
in order where the evidence shows IVDS with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks in the past 12 months.  A 20 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but less 
than 6 weeks, during the past 12 months.  A schedular maximum 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Note 1, which follows the formula, provides that 
an incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.

Service treatment records in this case document reported chronic 
low back pain in January 1997.  An examination at that time 
revealed full range of motion, normal posture, and normal gait.  
Minimal tenderness was elicited on palpation.  Subsequent service 
treatment records through July 2003 document ongoing back pain.

An in-service neurological examination in November 2003 revealed 
minimal tenderness in the midline and beltline of the lumbar 
spine.  An October 2003 MRI was reviewed, which revealed a small 
disc herniation at L2-3 and spondylosis which was worst at the 
lowest two intervertebral discs of the lumbar spine.  Range of 
motion testing of the thoracolumbar spine was not performed. 

In April 2004, the Veteran underwent a lumbar myelogram which 
revealed congenital stenosis with superimposed degenerative 
changes at L3-4, L4-5, and L5-S1.  No herniation was found.  
Although the Veteran's physician recommended surgery for three-
level laminectomy with internal stabilization, the Veteran did 
not elect to proceed with the surgery.

At the Veteran's May 2005 VA examination, he reported that he 
woke every morning with back pain and that the pain was constant 
and dull in nature.  He related that limitation of motion in his 
spine prevented him from performing various activities, including 
lifting, sexual relations with his spouse, and sitting for long 
periods.  The Veteran also reported occasional locking of the 
back, but he denied giving way.  During range of motion testing, 
the Veteran produced thoracolumbar flexion to 90 degrees, 
extension to 30 degrees, lateral flexion of 30 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
Pain was observed at the end of lateral and during lateral 
rotation.  The examiner did not, however, observe additional 
limitations after repetition.  With regard to the spine, the 
examiner diagnosed degenerative disc disease.  No diagnosis of 
ankylosis was rendered.
An MRI of the lumbar spine taken in November 2005 showed that the 
Veteran's lumbar vertebral bodies were normal in height.  
Multilevel disc narrowing, however was observed throughout the 
lower thoracic and lumbar levels.  The disc narrowing was 
specifically noted as being moderate to severe at the L5-S1 
level.  Severe central stenosis was seen at L4-5.  Grossly, the 
radiological study was interpreted as showing multilevel 
spondyloarthropathy superimposed upon congenital shortening of 
the pedicles.

The Veteran underwent a new VA examination in October 2007.  At 
that time, he continued to describe chronic back pain from T7 to 
L5-S1.  He reported flare-ups of back pain that occurred every 
other day and were characterized by a knifelike quality.  
Functionally, he related that he was able to walk 100 yards with 
the use of a cane.  He reported that eating, grooming, bathing, 
toileting, and dressing activities were slow.  In this regard, he 
described that he was unable to bend down to put his socks and 
shoes on.  He described difficulty turning to toilet or to wash 
his back.  Despite these described functional limitations, the 
Veteran stated that he was able to continue his occupation which 
was sedentary in nature.  The Veteran also reported 
incapacitating episodes that occurred once a month.  On 
examination, the Veteran demonstrated an antalgic gait that was 
slow and wide based.  Tenderness was elicited by touch from T6-7 
down to S1.  Thoracolumbar motion testing revealed flexion to 70 
degrees, extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 20 degrees bilaterally.  
Pain was present throughout all motion.  However, repetition and 
fatiguing did not reveal further limitations due to fatigue, 
pain, weakness, or lack of endurance or coordination.

A December 2007 MRI of the lumbar spine, performed at Walter Reed 
Medical Center, revealed progressive worsening of stenosis and 
accelerated degenerative changes of the lumbar spine, when 
compared to the MRI in 2005.

The evidence shows that, for the period beginning from October 
10, 2007, the Veteran is entitled to a disability rating of 20 
percent and no more for lumbar spine degenerative disc disease.

The evidence throughout the course of the Veteran's appeal has 
not shown the presence of any ankylosis of the spine, nor has it 
shown that the Veteran was prescribed bed rest by his physicians.  
For those reasons, the Veteran does not meet the rating criteria 
for 40, 50, or 60 percent disability ratings for any period under 
the general spine formula.  He also does not, for any period, 
meet the criteria for a disability rating for IVDS under DC 5243.

With respect to the period before October 10, 2007, the evidence 
shows that the Veteran's thoracolumbar range of motion was 
essentially full.  The Board recognizes that pain was 
demonstrated during motion at his May 2005 VA examination.  
Nonetheless, even with the reported pain taken into full 
consideration, the overall disability picture demonstrated at 
that examination is not commensurate to a limitation of 
thoracolumbar flexion to 60 degrees or less or combined range of 
motion of 120 degrees or less, given the extent of the motion 
produced by the Veteran.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5242.  Also, the clinical and radiological evidence before 
October 10, 2007 does not show the presence of abnormal spine 
contour or an abnormal gait.  Under the circumstances, the 
criteria for a 20 percent disability rating under the general 
spine formula have not been met for the period before October 10, 
2007.

The October 10, 2007 VA examination, however, shows that the 
Veteran was ambulating with an abnormal gait marked by slowness 
and a wide base.  Based upon that evidence, the Veteran is 
entitled to a 20 percent disability rating from that point.  
Although the Veteran reported monthly incapacitating episodes, as 
noted before, the evidence does not show that the Veteran was 
ever prescribed bed rest by his physicians.  Range of motion 
testing at the October 2007 VA examination revealed thoracolumbar 
flexion to 70 degrees.  Although pain was again present 
throughout the flexion motion, the Board finds that the 
demonstrated disability picture for the period from October 10, 
2007 is consistent with a 20 percent rating, given that the 
demonstrated motion was well beyond the 30 degree limitation that 
is required for the next higher rating under the general spine 
formula. 

Given the evidence in this case, the Board finds that there is no 
basis for further "staged" ratings beyond those already 
established by this decision.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability ratings.

Moreover, the Veteran has not submitted evidence showing that his 
spine disorder has markedly interfered with his employment status 
beyond that interference already contemplated by the assigned 
evaluations.  In this regard, he expressly denied any 
interference with his occupation at his October 2007 VA 
examination.  Moreover, there is no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Overall, the evidence does not support a disability evaluation in 
excess of 10 percent for the Veteran's lumbar spine degenerative 
disc disease for the period before October 10, 2007.  The 
evidence, however, does support a disability rating of 20 percent 
for the period from October 10, 2007.  To that extent, this 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

B.  Radiculopathy, Left and Right Lower Extremities

In an April 2008 rating decision, the RO assigned separate 10 
percent disability ratings for radiculopathies in the left and 
right lower extremities pursuant to 38 C.F.R. § 4.124a, DC 8520.

Under DC 8520, which generally provides ratings for paralysis of 
the sciatic nerve, incomplete paralysis of the sciatic nerve may 
be rated as being 10, 20, 40, or 60 percent disabling, depending 
upon the severity.  Under those provisions, a 10 percent 
disability rating is assigned for mild paralysis.  A 20 percent 
disability rating is appropriate for moderate paralysis.  A 40 
percent disability rating is awarded for moderately severe 
paralysis.  A 60 percent rating is warranted where paralysis is 
severe with marked muscular atrophy.  DC 8520 also provides for 
the assignment of a 60 percent disability rating where paralysis 
of the sciatic nerve is complete and is marked by symptoms where 
the foot dangles and drops, there is no active movement possible 
of the muscles below the knee, or where flexion of the knee is 
weakened or lost.

In this case, the Veteran's service treatment records show that 
the Veteran first reported radicular symptoms in July 2003.  At 
that time, he reported back pain which radiated into his left leg 
and foot.  He was diagnosed with discogenic back pain with L5-S1 
radiculopathy.

At his November 2003 neurological consultation, the Veteran 
reported ongoing back pain with complaints of flare-ups which he 
associated for the first time with left leg pain in the L5 
distribution.  He stated that he was working overseas when his 
radicular symptoms first manifested and that his work duties were 
modified before he was returned to the United States.  He related 
that he was unable to return to administrative duties.  Despite 
these reported symptoms and functional impairments, a 
neurological examination at that time was normal.

In January 2004, the Veteran reported chronic pain in his low 
back, both legs, and right foot.  He was referred to a 
neurosurgeon for evaluation to distinguish between possible 
neuroma and possible radiculopathy.

At his May 2005 VA examination, at which the Veteran reported 
ongoing low back pain, he also reported shooting pain down to 
both feet.  He characterized his pain on the day of the 
examination as being a dull pain in the legs.  He denied 
numbness, but reported weakness in his legs that was present 
after standing for approximately one hour.  A neurological 
examination showed full strength of 5/5 in both lower 
extremities.  The Veteran was able to perform heel and toe raises 
and tandem walking without difficulty.  Romberg testing was 
negative, which indicates that the Veteran was able to maintain 
his balance.  Deep tendon reflexes in the Achilles was 2+, 
demonstrating full reflexes.  The same testing in the patella, 
however, revealed 1+, which is indicative of  diminished patellar 
reflexes.  Otherwise, no neurological deficits were observed.
Subsequent treatment records through 2006 from Walter Reed Army 
Medical Center indicate ongoing complaints of back pain with 
radiation.

At his October 2007 VA examination, the Veteran continued to 
report flare-ups of back pain with radiation into the buttocks, 
into the lateral aspect of both legs, and into both feet.  He 
denied any bladder or bowel complaints, but reported erectile 
dysfunction.  Neurological testing revealed ankle reflexes that 
were +2 bilaterally, indicative of normal ankle reflexes.  
Decreased sensation was present in the L4-5 distribution down the 
lateral aspect of both legs.  Leg strength was slightly 
diminished bilaterally and was measured as 4+/5.  Straight leg 
raises were also positive bilaterally, which is indicative of 
nerve pain in both legs.

The Board finds that the Veteran is not entitled to an initial 
disability rating in excess of 10 percent for the radiculopathies 
in either his left or right leg.  For all periods relevant to the 
Veteran's appeal, the evidence shows ongoing radicular symptoms 
in both legs that is marked by slightly diminished patellar 
reflexes and slightly diminished bilateral leg strength.  The 
evidence does not show the presence of foot drop, absence of 
active movement of the muscles below the knees, or weakened or 
absent flexion of the knees.  Under the circumstances, the 
disability picture demonstrated by the evidence is commensurate 
with a mild incomplete paralysis of the sciatic nerve.  
Accordingly, the Veteran is not entitled to an initial disability 
rating in excess of 10 percent for the radiculopathies in his 
left and right legs.

Although the Veteran reported at his November 2003 consultation 
that his neurological symptoms caused his work duties to be 
modified before he returned to the United States, the Board once 
again observes that he reported at his October 2007 VA 
examination that he has not experienced interference with his 
performance of his occupation.  Moreover, the Veteran has not 
submitted evidence showing that the radiculopathies in either his 
left or right leg has necessitated frequent, or indeed any, 
periods of hospitalization.  With regard to the Veteran's 
radiculopathy claims, the Board is also not required to remand 
this matter to the RO for consideration of an extra-schedular 
evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).
The Board finds that there is no basis for a "staged" rating 
for the Veteran's radiculopathies.  The symptoms shown during the 
pendency of the appeal have been essentially consistent and are 
fully contemplated by the assigned disability ratings.

Overall, the evidence does not support a disability evaluation in 
excess of 10 percent for either the Veteran's left leg 
radiculopathy or his right leg radiculopathy.  Accordingly, this 
appeal is denied as to those issues.  38 C.F.R. §§ 4.3, 4.7.

C.  Degenerative Joint Disease of the Left and Right Knees

Pursuant to 38 C.F.R. § 4.71a, DC 5010, VA has assigned separate 
disability ratings of 10 percent for degenerative joint disease 
of the left knee and the right knee.  DC 5010, which generally 
pertains to disability ratings for traumatic arthritis, provides 
that disabilities that fall under that code may be rated 
according to the ratings guidelines for degenerative arthritis.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or osteoarthritis, 
when established by X- ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for extension).  
See 38 C.F.R. § 4.71a.

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 0 
percent rating.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; and extension limited to 5 degrees warrants a 0 
percent rating.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. See 38 C.F.R. § 4.71, Plate 
II (2009).

Additionally, VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who demonstrates arthritis and instability of the knee 
may be rated separately for each under DC 5003 and DC 5257, 
provided that a separate rating must be based upon additional 
disability.

Under DC 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating is awarded where the evidence shows moderate 
recurrent subluxation or lateral instability of the knee.  A 30 
percent evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the criteria of 
38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain, do not apply in 
conjunction with DC 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in 
conjunction with the remaining knee diagnostic codes, however.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

When a knee disorder is already rated under DC 5257, the veteran 
must also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under DC 5257 for instability of the 
knee, and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.

In addition, General Counsel considered a hypothetical situation 
in which a knee disability was evaluated under DC 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that DC 5259 did not 
involve limitation of motion.  The General Counsel stated that, 
given the findings of osteoarthritis in the hypothetical, the 
availability of a separate evaluation under DC 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under DC 
5260 and 5261.  The veteran's painful motion may add to the 
actual limitation of motion so as to warrant a rating under DC 
5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be 
considered.  In addition, the VA General Counsel has held that 
separate ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 17, 
2004).

The Veteran's service treatment records show that the Veteran 
first reported knee pain in October 1979, following an incident 
in which he twisted his knee while getting up from a sofa.  Range 
of motion of the knee was normal.

The Veteran reported chronic bilateral knee pain again during 
service in November of 1996.  An examination at that time 
revealed range of motion of both knees was full and without 
crepitus.  McMurray's and Lachman's tests were negative.

Post-service treatment records do not reveal any private or VA 
treatment or evaluation specifically directed at his knees until 
his May 2005 VA examination.  At that time, the Veteran reported 
tightness of all joints, including the knees, since 1991.  He 
related that snapping, crackling, and popping were present in his 
knees.  He reported symptoms of weakness, instability, lack of 
endurance, fatigability, stiffness, and swelling.  He also 
reported flare-ups that occurred once a day and were marked by 
severe pain.  Nonetheless, the Veteran denied dislocation or 
subluxation of the knee.  He also denied having surgery for his 
knees.  On examination, he was able to produce leg flexion to 140 
degrees and extension to zero degrees in both legs.  No other 
specific abnormalities of either knee is noted in the report.

Subsequent records from the VA medical center system and Walter 
Reed Army Medical Center indicate an ongoing diagnosis of 
osteoarthritis in both knees.  However, these records continue to 
show that the Veteran did not seek specific treatment for his 
knee disorders.

At his October 2007 VA examination, the Veteran reported 
bilateral knee pain that was present over the entire patella.  He 
reported weakness and stiffness.  He also related that he 
experienced locking of the knees every day and giving way of the 
knees approximately once a month.  He again denied surgery for 
either knee.  The Veteran again reported flare-ups of pain that 
occurred on a daily basis, as well as difficulty going up and 
down stairs, walking distances greater than 100 yards, and 
participating in sports.  Despite these limitations, however, he 
stated that he was still able to perform the duties of his 
occupation.  An examination of the knees revealed tenderness to 
palpation bilaterally.  Mild crepitus was also present.  However, 
there was no swelling or redness, and Lachman's and McMurray 
tests were again negative.  No laxity was noted in either knee 
joint.  Range of motion testing revealed bilateral extension to 
zero degrees and bilateral flexion to 100 degrees.  Pain was 
noted throughout motion, however, fatiguing the Veteran did not 
cause further limitations in motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  Muscle strength 
in both legs was normal and no leg length discrepancy was 
observed.  X-rays of both knees revealed normal bone density and 
no fractures or dislocations.

A VA medical center record from August 2008 reveals that the 
Veteran sought treatment for his knees at that time.  An 
examination showed crepitus of the knees bilaterally with limited 
range of motion.  The treatment record does not, however, provide 
specific range of motion results for either knee.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for degenerative joint disease in either the left or 
right knee.

Initial ratings greater than 10 percent for either knee also 
cannot be assigned in this case under DC 5257.  Although the 
Veteran has reported, at both VA examinations, recurrent symptoms 
of weakness, locking, and instability of both knees.  
Nonetheless, neither examination revealed the presence of any 
joint instability.  In this regard, laxity of the knees was not 
observed at either examination.  McMurray's and Lachman's tests 
performed at both VA examinations were normal.  Even after 
assigning full credibility and probative weight to the Veteran's 
assertions of weakness, locking, and instability, the evidence 
does not show the presence of moderate subluxation or lateral 
instability.

The Veteran is also not entitled to initial disability ratings 
greater than 10 percent for either knee based upon limitation of 
motion.  Range of motion tests at his May 2005 and October 2007 
VA examinations revealed full bilateral extension to zero degrees 
and bilateral flexion that is at worst to 100 degrees.  
Accordingly, the Veteran is not entitled to a higher initial 
rating under DC 5260 or 5261.  Once again, the Board recognizes 
that pain was noted throughout motion at his more recent October 
2007 examination.  Nonetheless, the Board notes the examiner's 
finding that fatiguing of both knees did not produce further 
limited motion due to pain, fatigue, weakness, or lack of 
coordination.  Moreover, even with pain being reported, the 
Veteran's demonstrated extension and flexion of both legs that 
was well beyond the limitation necessary for a 20 percent 
evaluation under either DC 5260 or 5261.  Accordingly, the Board 
does not find that the disability picture for both knees is 
commensurate to extension limited to 15 degrees or more or 
flexion of 30 degrees or less.  See DeLuca, 8 Vet. App. at 204-
07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 
5261.

The Board observes that additional ratings guidelines are 
provided under DC 5256 (ankylosis), 5258 (dislocated semilunar 
cartilage), 5259 (removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum).  
In the absence of evidence in this case showing the presence of 
such disabilities, however, these codes are not applicable in 
this case.

Finally, and with regard to the Veteran's knee disabilities, the 
evidence does not show, for any period, marked interference with 
the Veteran's employment.  Moreover, the Veteran has denied 
surgery or hospitalization for either of his knee disabilities.  
As such, the Board is not required to remand this matter for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111 (2008).
 
Overall, the evidence does not support an increased initial 
rating in excess of 10 percent for degenerative joint disease of 
either the left or right knee.  As to those issues, this appeal 
is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Gastroesophageal Reflux Disease (GERD)

The RO has assigned a disability rating of 10 percent for the 
Veteran's GERD, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Although that rating code provides rating guidelines for 
hiatal hernia specifically, the Board finds that rating the 
Veteran's GERD under that code is permissible, given the 
anatomoical localization and symptomatology expressed.  38 C.F.R. 
§ 4.20.

Under DC 7346, hiatal hernia or other analogous disabilities that 
is manifested by two or more of the symptoms, but to a lesser 
severity, for a 30 percent evaluation is assigned a 10 percent 
disability rating.  A 30 percent disability rating is assigned 
where a veteran's disability is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A maximum 60 
percent disability rating is appropriate where the evidence shows 
symptoms of pain, vomiting, material weight loss and hematesis or 
melena with moderate anemia; or other symptom combination that is 
productive of severe impairment of health.

At a February 2005 VA examination, the Veteran reported that 
everything he was eating was upsetting his stomach and that he 
was "burping up substance."  He denied nausea, vomiting, and 
regurgitation.  No gastric pain was reported at that time.

A February 2007 esophagogastroduodenoscopy showed mild 
duodenitis, diffuse salt and pepper gastric erythema, and 
esophageal reflux.  At treatment later that month at Walter Reed 
Army Medical Center, the Veteran complained of chest pain at rest 
after eating.  He denied experiencing any weight loss, dysphagia, 
or change in bowel habits.

At the Veteran's October 2007 VA examination, he reported 
symptoms of epigastric burning, regurgitation of undigested food 
with each meal, and weight loss of 10 pounds.  He denied 
hematemesis, melena, nausea, or vomiting.  An examination did not 
reveal any evidence of anemia.  On review of the February 2007 
esophagogastroduodenoscopy, the examiner confirmed esophageal 
reflux and intestinal metaplasia consistent with Barrett's 
Syndrome.

The foregoing evidence establishes that, under DC 7346, the 
Veteran is not entitled to an initial rating  greater than 10 
percent for GERD.  The evidence shows that the Veteran 
experiences recurrent chest pain, epigastric burning, and 
regurgitation with each meal.  Although the Veteran demonstrated 
weight loss of 10 pounds at his October 2007 VA examination, the 
examination did not reveal any anemia.  The Board finds that the 
above symptoms are not shown to result in considerable impairment 
of health and thus do not warrant an initial evaluation in excess 
of 10 percent under DC 7346.

The evidence of record does not demonstrate that the Veteran's 
GERD has markedly interfered with his employability.  Similarly, 
the evidence does not show that the Veteran has required 
hospitalization or surgery to treat his GERD disorder.  
Accordingly, the Board will not remand this issue for the purpose 
of considering ratings on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).

Further, the evidence concerning the Veteran's GERD does not 
establish a basis for the assignment of "staged" ratings.  
Instead, the symptomatology in the record has been consistent and 
fully contemplated by the assigned disability rating throughout 
the course of his appeal.

The evidence supports the assignment of an initial disability 
evaluation of 30 percent, and no more, for the Veteran's GERD.  
To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

E.  Tension Headaches

The Veteran's tension headaches have been assigned an initial 
disability rating of 10 percent pursuant to 38 C.F.R. § 4.124a, 
DC 8100.  The Board notes that DC 8100 provides disability 
ratings for migraines specifically.  Nonetheless, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Under DC 8100, a 10 percent disability rating is awarded for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 30 
percent disability rating is warranted for migraine headaches 
with characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  A maximum 
schedular disability rating of 50 percent is appropriate for 
migraine headaches with very frequent and completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

The Veteran's service treatment records reveal the onset in May 
2001 of frequent headaches that occurred three times per week.  
At a December 2003 physical examination, also performed during 
service, the Veteran reported that his headaches were occurring 
almost daily.

In May 2005, the Veteran underwent a VA examination, during which 
he reported headaches that varied in quality from throbbing to 
dull.  He reported that he experienced these headaches three to 
five times per week, and that these headaches lasted a few hours 
at a time.  He reported sensitivity to noise, but denied nausea, 
vomiting, blurred vision, dizziness, or light sensitivity.  The 
Veteran stated that these headaches were not incapacitating.

At an October 2007 VA examination, the Veteran reported that he 
awakened with headaches that lasted throughout the day until the 
evening hours.  He stated that his headaches required him to lie 
down and place a cold rag on his head for approximately two 
hours.  The Veteran continued to report that his headaches were 
not incapacitating and that he continued to work.

The Veteran's VA and private treatment records since 2004 reflect 
ongoing complaints of headaches.  At a December 2008 VA 
treatment, he continued to report that his headaches occurred 
daily.

Based upon the evidence of record, the Veteran is entitled to an 
initial disability rating of 30 percent, and no more, for tension 
headaches.  The evidence clearly demonstrates that the Veteran's 
headaches occur on a near daily basis, and these headaches are at 
times prostrating, as they require him to regularly lie down for 
periods of two hours at a time.

Nonetheless, the Veteran has consistently reported that he has 
been able to continue working despite these symptoms.  No 
evidence has been submitted showing that his headaches have 
economically interfered with the Veteran.  In the absence of 
evidence demonstrating that the Veteran's headaches have been 
productive of severe economic inadaptability, an initial 
disability rating of 50 percent for the Veteran's headaches may 
not be awarded pursuant to DC 8100.  For the same reasons, a 
remand for the purpose of considering ratings on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Further, the evidence concerning the Veteran's headaches does not 
establish a basis for the assignment of "staged" ratings.  The 
symptomatology produced by the Veteran's headaches has been 
consistent and fully contemplated by the assigned disability 
rating throughout the course of his appeal.

The evidence supports the assignment of an initial disability 
evaluation of 30 percent, and no more, for the Veteran's tension 
headaches.  To that extent, this appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

F.  Hypertension

The RO has assigned a 10 percent disability rating for the 
Veteran's service-connected hypertension under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Under this section, a 10 percent evaluation is appropriate in 
cases of diastolic pressure (the bottom value of a blood pressure 
reading) predominantly 100 or more, systolic pressure (the top 
value of a blood pressure reading) predominantly 160 or more, or 
an individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  A 20 
percent evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is warranted 
for diastolic pressure predominantly 130 or more.

The Veteran's service treatment records reveal that his blood 
pressure was taken several times a year over the course of his 
service.  Nonetheless, these records do not indicate any findings 
of diastolic pressure of 110 or more, or systolic pressure of 200 
or more.

Post-service treatment records since 2004 show that the Veteran's 
blood pressure has been monitored regularly.  The records, 
however, continue to show diastolic pressure well below 110 and 
systolic pressure below 200.

At a May 2005 VA examination report, the Veteran's blood pressure 
was taken three times and yielded results of 162/80, 160/82, and 
150/80.

At his August 2007 DRO hearing, the Veteran testified that he was 
informed by his physicians that his blood pressure was over 150.  
He stated that he was not taking any medication to control his 
blood pressure.

In view of the Veteran's testimony, he was afforded a new VA 
examination in October 2007.  Three readings of his blood 
pressure revealed findings of 136/90, 129/70, and 130/87.

In the absence of evidence showing that the Veteran's diastolic 
blood pressure is predominantly 110 or more, or that his systolic 
pressure is predominantly 200 or more, he is not entitled to an 
initial rating in excess of 10 percent for hypertension.

Finally, with regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating in this case.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

As the evidence does not support a disability evaluation for the 
Veteran's service- connected hypertension in excess of 10 
percent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


G.  Hemorrhoids

The Veteran's hemorrhoids have been assigned a noncompensable 
disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under Diagnostic Code 7336, a 10 percent evaluation 
contemplates hemorrhoids that are large or thrombosis, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum schedular 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

In general, the relevant post-service treatment records indicate 
only sporadic evaluation and treatment for hemorrhoids.

The earliest such record is the Veteran's May 2005 VA general 
examination report that reflects complaints of a flare-up of 
hemorrhoids that occurred two weeks before the examination.  
According to the Veteran, blood was present in his stool.  In 
addition to bleeding, he also reportedly experienced rectal 
itching, but without burning.  The Veteran denied any prior 
history of fistula or fissures.  A clinical examination revealed 
three external hemorrhoids and one internal hemorrhoid which were 
palpable.  No secondary anemia or current fissures or fistula 
were noted.

In February 2007 the Veteran underwent a colonoscopy that 
revealed small internal hemorrhoids.  Again, no anemia, fissures, 
or fistula were noted.

At his August 2007 DRO hearing, the Veteran, through his 
representative, asserted that a cyst related to his hemorrhoids 
was noted during an April 2006 treatment at Walter Reed Hospital.  
The evidence, however, does not support such a contention.  
Records from Walter Reed Hospital reflect that the Veteran did 
indeed receive dermatological treatment in April 2006, but the 
treatment was for unrelated skin tags on his eyelids.  The Board 
notes that an October 2005 MRI of the thoracic spine revealed an 
incidental left renal cyst.  That finding, however, has not been 
related to the Veteran's hemorrhoid disorder.


At an October 2007 VA examination the Veteran denied any fecal 
leakage or involuntary bowel movements.  He reported that he 
observed only scant bleeding on toilet tissue approximately once 
per month after straining due to hard stool.  The Veteran denied 
any other symptoms.  A colonoscopic examination demonstrated 
internal hemorrhoids.  There was no evidence of bleeding or fecal 
smear.  Lumen, rectum, and anus were normal.  No fissures or 
thrombosis was observed.

In August 2008, the Veteran sought VA medical treatment for 
complaints of bloody stool that had been ongoing for three 
months.  Also according to the Veteran, he observed bright red 
blood on toilet tissue following bowel movements.  On clinical 
examination, no fissures, fistula, or secondary anemia was noted.

Overall, the evidence demonstrates frequently recurring 
hemorrhoidal tissue.  The evidence indicates that the Veteran has 
experienced periods of bleeding secondary to internal and 
external hemorrhoids.  It does not, however, demonstrate that the 
Veteran has developed, at any time, secondary anemia or fissures.  
Under the circumstances, the Board finds that the Veteran is 
entitled to a disability rating of 10 percent, and no more, for 
hemorrhoids under DC 7336.

The Veteran has not submitted evidence showing that his 
hemorrhoid disability has markedly interfered with his employment 
status any more than is already contemplated by the assigned 
evaluation.  Further, there is no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

Overall, the evidence supports the award of a 10 percent 
disability rating for the Veteran's hemorrhoids.  To that extent, 
this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic sinusitis is denied.

Service connection for costochondritis is denied.

Service connection for arthritis pain of all joints, to include 
bilateral shoulders, bilateral elbows, bilateral hips, bilateral 
ankles and feet, associated with exposure to environmental 
hazards during the Gulf War (also claimed as right ankle pain and 
radiating pain to foot), is granted.

For the period before October 10, 2007, an initial rating in 
excess of 10 percent for degenerative joint and disc disease, 
lumbar spine, is denied.

For the period from October 10, 2007, a 30 percent rating for 
degenerative joint and disc disease, lumbar spine, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

An initial evaluation in excess of 10 percent for radiculopathy, 
right lower extremity, to include as secondary to degenerative 
joint disease and disc disease, lumbar spine, is denied.

An initial evaluation in excess of 10 percent for radiculopathy, 
left lower extremity, to include as secondary to degenerative 
joint disease and disc disease, lumbar spine, is denied.

An initial evaluation in excess of 10 percent for degenerative 
joint disease, right knee, is denied.

An initial evaluation in excess of 10 percent for degenerative 
joint disease, left knee, is denied.

An initial rating in excess of 10 percent for GERD is denied.

An initial rating of 30 percent for tension headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for hypertension is 
denied.

An initial evaluation of 10 percent for hemorrhoids is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

Under DC 5228 (thumb) a rating of zero percent is assigned with a 
gap of less than one inch (2.5 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
rating of 10 percent is assigned with a gap of one to two inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A rating of 20 percent 
is assigned with a gap or more than two inches (5.1 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

The evidence in this case shows an ongoing diagnosis of 
osteoarthritis in the left and right hands.  At his May 2005 VA 
examination, the Veteran reported stiffness in his hands marked 
by decreased flexibility and dull pain throughout the day.  He 
also complained of weakness, lack of endurance with gripping, and 
fatigability.  A clinical examination revealed that the Veteran 
was able to approximate his fingers to the thumbs and transverse 
crease, however, no specific ranges of motion were provided.

At the Veteran's October 2007 VA examination, the Veteran 
continued to report aching and stiffness of both hands, 
particularly in the morning.  Range of motion testing revealed 
metacarpophalangeal hyperextension in both hands from zero to 30 
degrees without pain, metacarpophalangeal flexion from zero to 90 
degrees in both hands without pain, and proximal interphalangeal 
motion in both hands from zero to 100 degrees without pain.  
Proximal interphalangeal extension was to zero degrees.  Distal 
interphalangeal joint flexion in both hands was from zero to 80 
degrees, with full extension to zero degrees, also without pain.  
The extent of the motion produced by the Veteran is not expressed 
in the report, however, in terms of distances between the fingers 
and thumb pads.  As such, the range of motion results provided do 
not permit application of DC 5228.

Under the circumstances, the Veteran should be afforded a new VA 
examination, with an appropriate examiner, to determine the 
current severity of the osteoarthritis in his hands.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claims of entitlement to an 
initial rating in excess of 10 percent for 
degenerative joint disease of his left 
hand, and for an initial rating in excess 
of 10 percent for degenerative joint 
disease of his right hand.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.

Also provide the Veteran with a VA 21-4142 
release and request that he provide the 
name(s) and address(es) of any private or 
VA medical treatment providers who have 
rendered treatment for his hands since 
April of 2009.

2.  Obtain all treatment records identified 
by the Veteran and associate them with the 
claims file.  If the search for such 
records yields negative results, include 
documentation to that effect in the claims 
file.

3.  Then, afford the Veteran a VA 
examination, with an appropriate examiner, 
to determine the symptoms and severity of 
the service-connected degenerative joint 
disease of his left and right hands.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should review 
the entire claims file in conjunction with 
the examination.  

The examiner should perform all tests and 
studies deemed necessary, including range 
of motion testing of the thumbs and fingers 
of both hands.  In discussing the relevant 
clinical findings, the examiner should 
specifically address any limitation of 
motion of the thumbs and provide the 
distances of the gap (expressed in 
centimeters or inches) between the thumb 
pad and fingers, with the thumb attempting 
to oppose the fingers.  The examiner should 
also discuss whether there is favorable or 
unfavorable ankylosis of the thumbs and/or 
fingers of both hands.

A complete rationale should be given for 
all opinions and conclusions.  The 
examiners's opinions, conclusions, and 
rationale should be expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial rating in excess 
of 10 percent for degenerative joint 
disease of his left hand, and for an 
initial rating in excess of 10 percent for 
degenerative joint disease of his right 
hand should be readjudicated.  In 
readjudicating these claims, the RO should 
consider all applicable diagnostic codes, 
including DC 5228, and if ankylosis is 
found in the thumbs and fingers of either 
hand, DC 5216 to 5224.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


